Name: Council Regulation (EEC) No 1971/87 of 2 July 1987 fixing the basic price and the standard quality for slaughtered pigs for the period 1 November 1987 to 31 October 1988
 Type: Regulation
 Subject Matter: animal product;  consumption
 Date Published: nan

 3 . 7 . 87 Official Journal of the European Communities No L 184 / 25 COUNCIL REGULATION (EEC) No 1971 / 87 of 2 July 1987 fixing the basic price and the standard quality for slaughtered pigs for the period 1 November 1987 to 31 October 1988 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC ) No 2759 / 75 of 29 October 1975 on the common organization of the market in pigmeat ( 1 ), as last amended by Regulation (EEC ) No 1473 / 86 ( 2 ), and in particular Article 4 ( 4 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas , when the basic price for slaughtered pigs is fixed , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are in particular to ensure a fair standard of living for the agricultural community , to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas the basic price must be fixed in accordance with the criteria laid down in Article 4 ( 1 ) of Regulation (EEC ) No 2759 / 75 for a standard quality defined by reference to Council Regulation (EEC ) No 3220 / 84 of 13 November 1984 determining the Community scale for grading pig carcases ( 6 ), HAS ADOPTED THIS REGULATION : Article 1 For the period 1 November 1987 to 31 October 1988 the basic price for slaughtered pigs of the standard quality shall be 2 033,30 ECU per tonne . Article 2 The standard quality shall be defined in terms of carcase weight and lean meat content , determined in accordance with Article 2 ( 2 ) and ( 3 ) of Regulation (EEC ) No 3220 / 84 , as follows : ( a ) carcases weighing 60 to less than 100 kg : grade U ; ( b ) carcases weighing 100 to less than 130 kg : grade R; ( c ) carcases weighing 130 to 160 kg : grade O. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 November 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN H OJ No L 282 , 1 . 11 . 1975 , p. 1 . ( 2 ) OJ No L 133 , 21 . 5 . 1986 , p. 37 ( 3 ) OJ No C 89 , 3 . 4 . 1987 , p. 54 . ( 4 ) OJ No C 156 , 15 . 6 . 1987 . ( 5 ) OJ No C 150 , 9 . 6 . 1987 , p. 8 . ( 6 ) OJ No L 301 , 20 . 11 . 1984 , p. 1